Citation Nr: 1409769	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected anterolisthesis L5-S1, lumbar spine.  

2.  Entitlement to a rating in excess of 30 percent for the service-connected anxiety disorder, not otherwise specified, prior to October 15, 2012, and a rating in excess of 50 percent, beginning on October 15, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 2005 to December 2009.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the RO that, in pertinent part, granted service connection for arterolisthesis L5-S1, lumbar spine and assigned a 10 percent rating, and granted service connection for anxiety disorder not otherwise specified, and assigned a 10 percent rating.  

The Board notes that it recharacterized the issue of arterolisthesis to anterolisthesis to comport with the evidence of record, as noted on the title page.  

In a July 2010 rating decision, the RO increased the rating for the service-connected anterolisthesis L5-S1, lumbar spine to 20 percent and increased the rating for the service-connected anxiety disorder to 30 percent.

In an August 2013 rating decision, the RO assigned a rating of 50 percent for the service-connected anxiety disorder, not otherwise specified now claimed as an anxiety disorder with panic attacks, effective on October 15, 2012.  

As higher scheduler ratings are available, the issues remain before the Board on appeal and have been characterized as noted.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals additional VA treatment records, a VA examination, and rating decisions pertinent to the issues on appeal.  The RO indicated that it reviewed the treatment records and the VA examination prior to the issuance of the August 2013 rating decision.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an increased evaluation for the service-connected anxiety disorder and anterolisthesis L5-S1, lumbar spine.  

In regard to the anxiety disorder, after the claim for a rating in excess of 30 percent was certified to the Board, the Veteran appeared to have filed a claim in October 2012 with the RO to include panic attacks to the service-connected anxiety disorder.  

By rating decision dated in August 2013, the RO recharacterized the issue to anxiety disorder, not otherwise specified now claimed as an anxiety disorder with panic attacks, and increased the rating to 50 percent effective October 15, 2012.  

As the October 2012 claim has not been associated with the claims file and it may contain potentially relevant evidence, the claim must be remanded in order to associate with this claims file any temporary claims files or evidence relating to the service-connected anxiety disorder, to include the October 2012 claim.  

In regard to the anterolisthesis, the Veteran's representative indicated in the December 2013 Appellant's Brief that the Veteran's lumbar spine disability is more severe than was evaluated at the most recent VA examination in May 2010.  As such, a new examination to determine the current severity of the disability is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the anxiety disorder and anterolisthesis L5-S1, lumbar spine.  The Veteran should also be notified that he may submit medical evidence and clinical records to support his claim.  

2.  The RO should also take appropriate steps to associate with the record any temporary files or evidence referable to the service-connected anxiety disorder, to include the Veteran's October 2012 claim to incorporate panic attacks with the anxiety disorder.  

3.  The RO should then have the Veteran scheduled for a VA spine examination to determine the current severity of the service-connected anterolisthesis L5-S1, lumbar spine.  The claims file and a copy of this Remand should be made available to the examiner for review, and all testing should be performed in this regard.  The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation in terms of the applicable rating criteria.  

The examiner should perform full range of motion studies and testing on repetitive use and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



